EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mark W. Catanese on 03/17/2021.

2. 	Claims 1-5, 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6 is directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended for some claims as follows:

1.	(Currently Amended)  A method of manufacturing a light-emitting device, the method comprising:
forming a light-emitting unit over a first surface of a substrate, the light-emitting unit having a configuration in which a first electrode, an organic layer and a second electrode are laminated in this order;
forming a terminal electrically connected to the light-emitting unit;
forming a lift-off layer over the terminal, the lift-off layer not covering the light-emitting unit;
forming a sealing layer sealing the light-emitting unit and covering the terminal and the lift-off layer;
forming a cover layer opposite to the substrate across the sealing layer, the cover layer covering a portion of the lift-off layer;
by dissolving the lift-off layer, removing a portion of the sealing layer in a region overlapping with the terminal and between an end portion of the cover layer and the substrate, to form an edge of the sealing layer,
wherein, after removing the portion of the sealing layer, the end portion of the cover layer is located outside the edge of the sealing layer, and the end portion of the cover layer is not in contact with a foundation of the sealing layer.
2.	(Previously Presented)  The method of manufacturing a light-emitting device according to claim 1,

3.	(Previously Presented)  The method of manufacturing a light-emitting device according to claim l,
wherein, in removing the portion of the sealing layer, a gap is formed between the end portion of the cover layer and the substrate.
4.	(Original)  The method of manufacturing a light-emitting device according to claim l,
wherein the sealing layer has a plurality of layers, and each of the plurality of layers is formed of inorganic material.
5.	(Original)  The method of manufacturing a light-emitting device according to claim l,
wherein the sealing layer is formed using CVD.
6.	(Currently Amended)  The method of manufacturing a light-emitting device according to claim 1,
wherein 
7.	(Previously Presented)  The method of manufacturing a light-emitting device according to claim 1, wherein forming the terminal electrically connected to the light-emitting unit comprises:
a first terminal electrically connected to the light-emitting unit;

wherein the lift-off layer is formed over the first terminal and the second terminal,
wherein the sealing layer sealing the light-emitting unit covers the first terminal and second terminal and the lift-off layer, and
wherein by dissolving the lift-off layer, removing a first portion of the sealing layer in a region overlapping with the first terminal and between a first end portion of the cover layer and the substrate and removing a second portion of the sealing layer in a region overlapping with the second terminal and between a second end portion of the cover layer and the substrate, to form a first edge and a second edge of the sealing layer.
8.	(Previously Presented)  The method of manufacturing a light-emitting device according to claim 7, further comprising:
forming a first electrode, wherein the first terminal is electrically connected to the first electrode;
forming a second electrode, wherein the second terminal is electrically connected to the second electrode;
forming an insulating layer covering an edge of the first electrode isolating the second electrode and the second terminal.

Allowable Subject Matter
3.	1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of manufacturing a light-emitting device, the method comprising “the 


The closet prior arts on records are Kitamura et al ( JP 2007-080569, applicant provided prior art in IDS), Izumi etal (US 2009/0153042 Al), Nishigaki et al. (US PGPUB 2007/0054430 Al) and Koshiyama et al. (US PGPUB 2008/0185960 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Claims 2-8 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897